Citation Nr: 0122014	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
determine whether the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant
Friends of appellant, providing lay testimony


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA death 
benefits.

The appellant and two friends appeared at a hearing before 
the undersigned Member of the Board in June 2001.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces during World War II.

2.  By a letter dated in September 1964, the RO notified the 
appellant that service department records revealed that her 
spouse did not render valid military service with the Armed 
Forces of the United States, and that her claim for death 
benefits was denied.  The appellant did not appeal that 
determination and the decision became final.

3.  Additional evidence submitted since the September 1964 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
VA death benefits based on qualifying military service has 
not been received.  38 U.S.C.A. §§ 107, 5108 (West 1991); 38 
C.F.R. §§ 3.1, 3.8, 3.9, 3.156(a), 3.203(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant contends that she is entitled to death benefits 
from VA based on her deceased spouse's military service 
during World War II.  The record indicates that the RO 
informed the appellant that she was not eligible for death 
benefits by a letter dated in September 1964.

No further correspondence was received from the appellant 
until February 1999, when she wrote to the RO inquiring about 
her claim for death benefits.  The RO responded with a March 
1999 letter indicating that an attempt had been made to 
verify her spouse's service in 1964, but that the U.S. Army 
had certified that her spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in service of U.S. armed forces.  The RO advised 
the appellant that if she desired a formal decision 
concerning her entitlement as a surviving spouse, she should 
file a claim.

The appellant submitted an application for dependency and 
indemnity compensation in April 1999.  In support of her 
claim, she submitted a death certificate indicating that her 
spouse had died in March 1964 at age 45.  The cause of death 
was peptic ulcer.  She also submitted a copy of her spouse's 
processing affidavit and a record of alleged veterans 
compiled by a local veteran's federation.  The RO responded 
in June 1999 with a letter confirming its denial of death 
benefits, noting that the service department had certified 
that her spouse had no valid military service.

In October 1999, the appellant submitted her substantive 
appeal and a certificate from the Office of the Sangguniang 
Pambarangay.  The certificate indicated that the appellant's 
spouse was a World War II guerrilla, as per "information 
gathered from reliable barangaymates."  

The RO again attempted to verify service of the appellant's 
spouse in October 1999.  The response received from the 
National Personnel Records Center (NPRC) in December 1999 
indicated that no change was warranted in the prior negative 
certification.  

The appellant submitted an affidavit in February 2000, 
swearing that her spouse had been inducted on December 27, 
1941 and had served in an anti-sabotage unit.  She maintained 
that when he returned home from the war in 1946, he "was 
already suffering from complicated diseases."  A joint 
affidavit was received in December 2000, indicating that the 
affiants personally knew the appellant's spouse, and that he 
was a "former member of U.S. Veterans."

The appellant was afforded a hearing before the undersigned 
Member of the Board in June 2001.  Two friends also appeared 
to offer testimony.  Both the appellant and her friends 
testified that they could not remember the spouse's dates of 
service.  The appellant stated that her spouse had not served 
under any name other than the one previously provided to the 
RO.  She indicated that she did not know whether her spouse 
served in the regular Philippine Army or whether he was one 
of the guerrilla forces.


II.  The Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to death 
benefits and reopening her claim.  The appellant has not 
identified any additional evidence to support reopening of 
her claim.  Moreover, the VCAA and implementing regulations 
do not eliminate the requirement that new and material 
evidence be presented to reopen the veteran's previously 
denied claim.



III.  Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  In 
addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 
3.8, 3.9.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service, and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992); Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).  Under 
38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet.App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, at 214 (1993).

The appellant's original claim was denied in 1964 because the 
service department could not verify her spouse's alleged 
service.  Since the denial of her claim in 1964, the 
appellant has not submitted evidence that would serve to 
substantiate that her spouse served as a Philippine Scout, as 
a member of the Philippine Commonwealth Army with the Armed 
Forces of the United States, or as a guerrilla.  In this 
regard, the Board notes that the RO sought to reverify 
service in October 1999.  The NPRC responded that no change 
was warranted in the prior negative certification.  The Board 
is bound by the service department finding, and in the 
absence of evidence warranting another request for 
verification, finds that the appellant's deceased spouse did 
not have recognized service so as to confer eligibility for 
VA benefits.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for eligibility for VA benefits, legal entitlement to 
VA benefits remains denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

